 Case 6:20-cv-00015-JRH-CLR Document 33 Filed 12/28/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT FOR THE         PILED
                      SOUTHERN DISTRICT OF GEORGIA          U.S. DlSTRjCT COURT
                           STATESBORO DIVISION                 AUGUSTA DtV.
TAMMIE L. SOLANO and   FREDRICK                            . 2020 DEC 28 P ? I b
E. SOLANO,
                                                          '^LERH
        Plaintiffs,

                                   "k
             V.
                                   ★


                                   ★
WALMART, INC.; WAL-MART REAL
ESTATE BUSINESS TRUST; WAL-MART    *
STORES EAST, LP; JOHN DOE, INC. *
NOS. 2-5, and JOHN DOE NOS. 1-5, *
                                   -M


                                   'k
        Defendants.




                               ORDER




        Before the Court is the Parties' stipulation of dismissal with

prejudice.    (Doc. 32.)   Because all parties who have appeared signed

the stipulation, dismissal is appropriate under Federal Rule of Civil

Procedure 41(a)(1)(A)(ii) .   IT IS THEREFORE ORDERED that Plaintiffs


claims are DISMISSED WITH PREJUDICE.     The Clerk is directed to close


this case.    Each party shall bear its own costs and attorney's fees.


        ORDER ENTERED at Augusta, Georgia this   c^S^.d ay     of December,

2020.




                                                          , CHIEF JUDGE
                                                 STATES   DISTRICT   COURT
                                            HERN   DISTRICT    OF GEORGIA
